Citation Nr: 0603555	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-23 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, SN, JG

ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to March 
1973.  He died in September 2001, and the appellant is the 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

A hearing before the Board was conducted in February 2005, 
and a transcript of the hearing is of record.  Unfortunately, 
the Veterans Law Judge that conducted the hearing is no 
longer with the Board.  However, based upon the decision 
herein, the appellant is not prejudiced by the Board 
proceeding to decide her claim of entitlement for the cause 
of the veteran's death.

This case was advanced on the docket for good cause.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  The veteran died in September 2001, and an autopsy 
revealed the veteran, who had a history of alcohol 
dependence, died as a result of positional asphyxia due to 
acute ethanol intoxication.

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD).  



3.  The competent medical evidence establishes a link between 
the veteran's service-connected PTSD and his death from 
alcohol dependence.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service 
caused the veteran's death.  38 U.S.C.A. §§ 1110, 1310, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Pertinent regulations provide for a grant of 
secondary service connection where a disability is determined 
to be proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory 


cause of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

The veteran died in September 2001 at the age of 50.  An 
autopsy revealed death was the result of positional asphyxia 
due to acute ethanol intoxication.  At the time of the 
veteran's death, service connection was in effect for PTSD, 
evaluated as 70 percent disabling.

The appellant contends the cause of the veteran's death is 
service-connected because his death by asphyxia due to 
intoxication was the result of his alcohol dependence, which 
was the result of his service-connected PTSD.  This 
contention is supported by the medical evidence.

In October 2005, an independent medical expert in psychiatry 
reviewed the claims file and provided the following opinion 
regarding the cause of the veteran's death:

I have determined that [the veteran's] 
alcohol dependence was proximately due 
to or the result of his PTSD, according 
to the standard of more likely than not.  
The basis for my opinion is the fact 
that in this patient the symptoms of 
these two illnesses (PTSD and alcohol 
dependence) were fundamentally 
intertwined.  His medical records are 
replete with references to the close 
relationship between PTSD and 
alcoholism.  To 


cite just one example, "police officers 
responded (to) an intoxicated male 
requesting to go to the VA Hospital.  
Upon arrival officer spoke with [the 
veteran], who had been drinking but was 
not totally intoxicated, stated he was 
having flashbacks of Viet Nam and 
desired to go to the Brecksville VA 
Hospital.  He states that he has been 
(there) numerous times and they know 
him."  (Volume V, document dated 
3/14/97).  As this note illustrates, his 
chronic and severely distressing 
symptoms of PTSD is a substantive factor 
in the patient's alcoholism.

The uncontroverted and well reasoned opinion of the October 
2005 medical expert lends substantial probative weight in 
favor of service connection for the cause of the veteran's 
death, and the claim is granted.

The Board notes the RO denied the claim in January 2003 on 
the basis that the veteran's acute alcohol intoxication and 
subsequent asphyxiation were acts of willful misconduct.  
Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-
91, prohibits, effective for claims filed after October 31, 
1990, payment of compensation for a disability that is a 
result of a veteran's own alcohol or drug abuse.  Moreover, 
Section 8052 also amended 38 U.S.C.A. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. §§ 3.1(m), 


3.301(d) (2005).  As the present claim involves post-service 
alcohol dependence secondary to a service-connected disorder, 
these provisions do not preclude a grant of service 
connection for the cause of the veteran's death.  See Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). 

Finally, it is noted that the granting of the claim obviates 
the need for further development pursuant to VA's duty to 
notify and assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


